COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Rosevelt Lee Gill v. The State of Texas

Appellate case number:    01-14-00509-CR

Trial court case number: 1382563

Trial court:              351st District Court of Harris County

        On October 27, 2015 and January 12, 2016, this Court issued orders abating the appeal
and remanding to the trial court for a hearing. We withdraw those orders and reinstate the appeal
on the active docket.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: March 3, 2016